Exhibit 10.2

Alpha Venture Capital Management, LLC

Post Office Box 2477

Lakeland, Florida, 33806, USA

September 25, 2014

CytoDyn Inc.

1111 Main Street

Suite 660

Vancouver, WA 98660

 

  Re: Subscription and Investor Rights Agreement by and between Alpha Venture
Capital Management, LLC on behalf of one or both of Alpha Venture Capital
Partners, LP and Alpha Venture Capital Fund, LP (together, “AVC”) and CytoDyn
Inc. (“Company”) dated of even date herewith (the “Subscription Agreement”).

Dear Sirs:

This side letter agreement (this “Side Agreement”) is written in connection with
the Subscription Agreement.

AVC and Company have agreed to modify Section 7.1 of the Subscription Agreement
as follows:

 

  •   Right of CEO:

The right to invest an additional $6 million dollars as set forth in such
section (for a total current offering of $8 million dollars) may be reduced by
the Company’s Chief Executive Officer by $2 million dollars provided that, as of
the date of such reduction, Subscriber’s (and its affiliates) investment in the
current offering is less than $6 million dollars.

 

  •   Loan conversion price change:

If, after Subscriber has invested an aggregate of $4 million dollars in this
offering, and the average closing price of the Company’s common stock in any
rolling 20 day period equals or exceeds $1.25 per share then, in respect of any
subsequent investment:

 

  •   the conversion price in the convertible note shall be equal the greater of
(a) $1.25, (b) the Applicable Price (defined below), or (c) such higher
conversion price as Subscriber may determine. Once an investment is made, the
conversion price is set and does not change, and

 

  •   the per-share exercise price in the warrants shall be equal to 50% of such
conversion price.

As used herein, the “Applicable Price” means the average closing price of the
Company’s common stock during the Measurement Period that ends immediately
before the closing of the applicable investment. Notwithstanding the foregoing,
the Applicable Price shall not be reduced from one Measurement Period to the
next Measurement Period. The “Measurement Period” means the twenty day period
commencing on the date that both of the following have been attained:
(a) Subscriber has invested an aggregate of $4 million dollars in this offering,
and (b) the average closing price of the Company’s common stock in any rolling
20 day period equals or exceeds $1.25 per share, and each successive twenty day
period thereafter.



--------------------------------------------------------------------------------

CytoDyn Inc.

September 25, 2014

Page 2 of 2

 

In the event of a conflict between the provisions of this Side Agreement and the
provisions of the Subscription Agreement, the provisions of this Side Agreement
shall control. Except as set forth in this Side Agreement, the Subscription
Agreement is unmodified and remains in full force and effect.

Please acknowledge Company’s agreement to the terms of this Side Agreement by
signing in the space provided below, and returning the same to AVC. This Side
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original. Signatures transmitted by facsimile or e-mail shall have the
same effect as the delivery of original signatures and shall be binding upon and
enforceable against the parties hereto as if such facsimile or scanned documents
were an original.

 

Sincerely,

Alpha Venture Capital Management, LLC

By:

 

 

Name: Carl Dockery

Its: Manager

 

Accepted and Agreed to by Company on this      day of September     , 2014:
CytoDyn Inc. By:  

 

Name:  

 

Its:  

 